Lahtinen, J.
(concurring in part and dissenting in part). We concur with the majority regarding the dismissal of the complaint against defendant MTR Ravensburg Inc. We respectfully dissent, however, from that portion of the majority decision that grants summary judgment dismissing the complaint against defendants VF Conner Inc. and Gordon Bell. Viewing the evidence in the light most favorable to plaintiff (see, Dubbs v Stribling & Assoc., 96 NY2d 337, 339), we agree with Supreme Court that questions of fact exist regarding the potential liability of Conner and Bell.
The record does not, in our opinion, support the conclusion, as a matter of law, that Conner is a casual manufacturer and, thus, insulated from products liability. A manufacturer whose product causes an injury may be liable if the product contained a manufacturing flaw, was defectively designed or failed to include adequate warnings (see, Liriano v Hobart Corp., 92 NY2d 232, 237; Codling v Paglia, 32 NY2d 330, 342). Typical examples of manufacturers subject to products liability are ones that produce substantial quantities of a particular product (see, e.g., Voss v Black & Decker Mfg. Co., 59 NY2d 102 [manufacturer of power saws]; Codling v Paglia, supra [manufacturer of motor vehicles]). On the opposite end of the spectrum and beyond the parameters of products liability is a company that modifies a machine to meet the company’s specific needs, not for purposes of market sale of the machine, and then later sells the machine after its utility to the company has been exhausted (see, e.g., Gebo v Black Clawson Co., 92 NY2d 387; Sukljian v Ross & Son Co., 69 NY2d 89).
While the facts in the current case do not fit neatly into either end of the products liability spectrum, they contain important elements consistent with finding products liability applicable. Conner’s primary business was manufacturing speciality sheet metal products. The subject floor was exactly such a product, a specially manufactured retractable metal floor. The fact that Conner had not previously made other metal floors is not dispositive. Conner held itself out as having expertise in fabricating metal products and, thus, all the metal products it endeavored to produce—including the retractable *762metal floor—were required to be suitably designed and safe for the intended purpose (see, Sukljian v Ross & Son Co., supra at 95; Codling v Paglia, supra at 340).
The fact that General Electric installed the retractable metal floor in the work area where the accident occurred does not foreclose the potential liability of Conner and Bell. Supplying the floor that became a part of the entire work area constructed by General Electric is analogous to supplying a component part for a product assembled by a separate manufacturer. The manufacturer or seller of a component part may be subject to products liability if, among other things, the component part is defective and the defect causes harm (see, Restatement [Third] of Torts: Products Liability § 5).
The full role of Conner and Bell in manufacturing and designing the retractable metal floor and whether the floor was defectively designed cannot be resolved based on the record before this Court. Robert Salerno, an employee of General Electric who was familiar with the installation of the retractable metal floor, testified at an examination before trial that General Electric did not do the design work for the floor. He stated that Conner drew designs for the floor which were incorporated by General Electric into its foundation drawing. Salerno further related that, before the accident, there was nothing in the retractable floor’s design to prevent the last section of the floor from coming out of the foundation. It was precisely such an alleged defect that purportedly caused plaintiffs accident. Such evidence, we believe, raises factual issues and, thus, summary judgment is not appropriate as to Conner and Bell.
Peters, J., concurs. Ordered that the order is reversed, on the law, with costs, motion granted, summary judgment awarded to defendants and complaint dismissed.